Citation Nr: 0333209	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-06 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a missing finger on the 
right hand, and for multiple fractures of the right hand


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 12, 1987 to July 
7, 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for a missing finger of the right hand, and for 
multiple fractures of that hand.  Under regulations in effect 
at the time, the Board, in November 2002, obtained additional 
development of the evidence.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9 
(2003)) (DAV).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

The record does not reflect the veteran has been provided 
adequate notice pursuant to VCAA, Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  Therefore, the Board 
concludes a remand is needed for compliance with the notice 
and duty to assist provisions contained in the VCAA.  The 
veteran may waive the right to notice and duty to assist 
required by the VCAA, although the record does not reflect 
that he has done so.

The Board observes that the veteran testified at a 
videoconference hearing before a Veterans Law Judge.  
However, the veteran was advised by a letter dated in July 
2003 that the Judge was no longer employed by the Board and 
he was afforded the opportunity to have another hearing.  In 
August 2003, the veteran responded and stated that he again 
wanted to appear at a videoconference hearing before a 
Veterans Law Judge who will adjudicate his appeal.  

The Board also notes that additional evidence has been 
received since certification of the appeal to the Board.  The 
RO has not had the opportunity to readjudicate the claim and 
to consider the additional evidence.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  In DAV, the Circuit Court 
noted that 38 C.F.R. § 19.9(a)(2) is inconsistent with 
38 U.S.C.A. § 7104(a) (West 2002) because it denies an 
appellant a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
RO for initial consideration.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.

2.  The RO should readjudicate the issue 
on appeal with consideration of all 
additional evidence received since 
issuance of the statement of the case in 
May 2002.  If the benefit sought is not 
granted, the veteran should be issued a 
supplemental statement of the case, and 
afforded the appropriate opportunity to 
respond.

3.  Thereafter, if the benefit sought on 
appeal has not been granted to the 
veteran's satisfaction, the RO should 
schedule the veteran for a Travel Board 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


